Citation Nr: 1528994	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  14-03 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a recurrent skin disorder to include an acinetic keratosis, an intradermal nevus, a compound melanocytic nevus, cancer, and moles claimed as the result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from December 1965 to December 1967.  The Veteran served in the Republic of Vietnam and participated in combat.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) which denied service connection for "cancer (claimed as moles)."  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's January 2014 Appeal to the Board (VA Form 9) may be reasonable construed as informal claims of entitlement to a joint disorder claimed as the result of herbicide exposure, a back disorder claimed as the result of herbicide exposure, and a respiratory disorder claimed as the result of herbicide exposure.  The issues not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  They are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that service connection for a recurrent skin disorder to include 

cancer is warranted secondary to his presumed herbicide exposure while in the Republic of Vietnam.  

The Veteran's service treatment records reflect that he was treated for skin complaints.  A November 1966 treatment record states that the Veteran was diagnosed with immersion foot and superimposed tinea pedis.  

In his May 2012 notice of disagreement, the Veteran requested that he be afforded a VA skin examination.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran exhibited a skin disease during active service and has reported on-going post-service skin complaints.  Therefore, the Veteran should be afforded a VA dermatological evaluation to determine the relationship, if any, between his current skin disorder and active service.  

In his January 2014 Appeal to the Board (VA Form 9), he states that his "skin cancer feels sore" and "two doctors said that it was like Agent Orange."  Clinical documentation of the cited treatment is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his claimed recurrent skin disorder, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran.  

3.  Schedule the Veteran for a VA dermatological examination to assist in determining the nature and etiology of his claimed recurrent skin disorder and its relationship, if any, to active service.  The Veteran's in-service herbicide exposure is to be conceded.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified skin disorder had its onset during active service; is related to the Veteran's in-service skin complaints, his service in the Republic of Vietnam including his combat experiences and presumed herbicide exposure; and/or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  
4.  Then readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

